Citation Nr: 0106877	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for skin cancer and pigmentation abnormalities due 
to exposure to mustard gas and if so, whether service 
connection can be granted.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for corneal ulcers due to exposure to mustard gas 
and if so, whether service connection can be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in October 1997 that determined that the appellant had 
not submitted new and material evidence to reopen the 
previously denied claims of entitlement to service connection 
for skin cancer and pigmentation abnormalities, corneal 
ulcers, heart condition, miscarriages by spouse and birth 
defects in offspring, all alleged to have been due to 
exposure to mustard gas.  

The Board notes that the appeals regarding a heart disorder, 
miscarriages by spouse and birth defects in offspring were 
withdrawn by the appellant in writing and at his hearing on 
January 21, 1999, and these issues are no longer in appellate 
status.  


FINDINGS OF FACT

1.  Service connection for skin cancer, pigmentation 
abnormalities, and corneal ulcers due to exposure to mustard 
gas was denied in March 1996.  The appellant did not appeal 
this determination, which is final.  

2.  The evidence added to the record since the March 1996 
decision is new, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the March 1996 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for skin cancer and 
pigmentation abnormalities. 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).

2.  The evidence received subsequent to the March 1996 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for corneal ulcers.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any appellant thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a chronic disease, 
i.e. cancer, which becomes manifest to a compensable degree 
within one year after a veteran's separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

The evidence of record at the time of the March 1996 decision 
is briefly summarized.  The service medical records contain 
no reports of pigmentation abnormalities, skin cancer or 
corneal ulcers during service.  In 1995 the veteran submitted 
documentation from the Department of Defense that shows he 
had participated in a skin patch test on each arm on May 6, 
1943.  

The veteran reported that in 1950 he developed a corneal 
ulcer in the left eye, for which he was treated by several 
doctors; he subsequently reported that the treatment records 
from those physicians are no longer available.  In 1995 he 
also reported that over the past 25 to 30 years he was 
treated about once per year by local surgeons and 
dermatologists for skin cancers and pigment problems, and 
that many of those individuals are either dead or no longer 
practicing.  

One private medical record dated in January 1992 that he 
submitted contains the results of two skin biopsies as 
follows:  actinic keratosis of the left mid-lateral forearm, 
and squamous cell carcinoma of the left distal forearm.  He 
also submitted a private medical record dated in June 1995 
which contains a diagnosis of left corneal scarring, 
secondary to HSV.  VA treatment records referred to history 
of skin cancer, and noted the presence of multiple brown 
macules scattered across his back, upper chest and forearms.  
Multiple lesions on his hands, arms and face were noted, and 
pathology reports provided diagnoses of seborrheic keratosis, 
early invasive squamous cell carcinomas, actinic keratosis 
and basal cell carcinoma.  

In the March 1996 rating decision, the RO denied service 
connection for pigmentation abnormalities, skin cancer and 
corneal ulcers.  At that time the RO determined that the 
evidence did not show full body exposure to mustard gas.  The 
RO concluded that the disabilities were not incurred in or 
aggravated by service, and were not caused by service. The 
veteran was furnished notice of that determination and of his 
appellate rights in April 1996.  He did not appeal that 
decision and as such the determination is final.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991).  However, the veteran may 
reopen his claim by the submission of new and material 
evidence.  38 C.F.R. § 3.156(a) (2000).       

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000). The evidence 
received subsequent to the last final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet.App. 
1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 98 
(1993).  Evidence is "material" where it is relevant to and 
probative of the issue at hand. Id.

The evidence submitted subsequent to March 1996 includes 
medical records which are duplicative in nature, VA medical 
records showing current treatment for various disorders, and 
September 1998 VA examination reports.  Also received was a 
copy of a transcript of a Congressional Hearing before the 
Subcommittee on Compensation, Pension and Insurance of March 
10, 1993.  Testimony provided by a representative of the VA 
is to the effect that the medical literature supported a 
finding of direct service connection if the veteran develops 
certain skin condition at the site skin patch exposure. 

In January 1999 a hearing was held before a hearing officer 
during which time the appellant testified that as to the 
etiology and treatment for his disabilities. 

Analysis

The evidence submitted since the March 1996 includes 
testimony provided by a representative of the VA before a 
Congressional Subcommittee which is to the effect that must 
gas skin patch exposure may result in the development of 
certain skin disorders.   

The Board finds that this evidence bear directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board concludes 
the claims are reopened. 


ORDER

New and material evidence having been submitted the claims of 
entitlement to service connection for pigmentation 
abnormalities, skin cancers, and corneal ulcers are reopened 
and to this extent only, the claim is granted.  


REMAND

As previously discussed, the veteran's claims have been 
reopened.  As such, the current decision must be based on a 
de novo review of the record.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Testimony provided by a representative of the VA during a 
Congressional hearing before the Subcommittee on 
Compensation, Pension and Insurance on March 10, 1993 is to 
the effect that skin patch testing may cause certain skin 
disorders at the sites of the exposures.  As such, the Board 
is of the opinion that specialized examinations are 
warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment since service for disabilities 
in issue which are available and have not 
been previously submitted.  

2.  The appellant should be afforded the 
opportunity for VA examinations by 
specialists in skin and eye disorders in 
order to determine the nature, severity, 
and etiology of any skin disorders and 
corneal lesions, respectively.  The claims 
folder and a copy of this Remand must be 
provided to the examiner(s) prior to 
examining the appellant.  All tests deemed 
necessary should be performed.

Following the examinations it is requested 
that the examiners render an opinion as to 
whether it is as likely as not that any 
skin disorders and corneal lesions are 
related to the veteran's period of active 
duty, to include the mustard gas skin 
patch testing conducted in May 1943.  A 
complete rationale for any opinion 
expressed should be included in the 
report. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



